DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the response to RCE of 10/19/2021 and Remarks, and Amendments filed 4/18/2022.
Claims 1-108 remain canceled.
Claim 109 is amended.
Claims 133-134 are canceled.
Claims 109-132 and 135 have been examined and are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Admitted Prior Art
With regard to claims 119 and 127, the common knowledge declared to be well-known has been taken to be Applicant admitted prior art because the Applicant failed to traverse the Examiner’s assertion of Official Notice. To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by Applicant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice is inadequate.  Support for the Applicant’s assertion should be included. Because Applicant failed to traverse Examiner’s Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).

Claim Rejections - 35 USC § 103 (pre-AIA )
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 109, 110, 111, 115, 116, 117, 121, 123, 124, 128, 129, and 135 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lesandrini et al. (US 2002/0042733 A1; hereinafter, "Lesandrini") in view of Gross et al. (U.S. 2005/0246358 A1; hereinafter, "Gross") in view of Chao et al. (U.S. 2007/0022003 A1; hereinafter, "Chao") in view of Jentoft et al. (U.S. 2001/0161629 A1; hereinafter, "Jentoft")

Claim 109: (currently amended)
Regarding the below limitations, Lesandrini teaches the following:
A method comprising:
obtaining, by a first computer system comprising one or more computers, interaction information from at least one social network computer system associated with at least one social network, said interaction information describing interactions of users via the at least one social network (Lesandrini, see at least [0316]-[0317], teaching: e.g. activities of system (A2C) users may be automatically tracked so that thought leaders (a.k.a., Influencers) may be identified. “…For example, a computer program may be used to keep track of the number of times a user participate in a web chat, number of times he or she actually spoke on a chat, or  participation in other activities, etc. on the website…”), the interaction information including at least three of the following: 
i. status information associated with a status of one or more users of a plurality of users of the at least one social network (Lesandrini, see at least [0316]-[0317], e.g. “…the website may ask a user to nominate other participants that he or she regards as a thought leader of the website; or through self-nominations…”);
ii. content sharing information associated with content sharing of one or more users of the plurality of users of the at least one social network (Lesandrini, see at least [0316]-[0317], e.g. “number of times a user participate in a web chat, number of times he or she actually spoke on a chat, or participation in other activities, …by the frequency or time of his participation (active or passive) on the web site…”);
iii. demographic information associated with one or more users of the plurality of users of the at least one social network (Lesandrini, see at least [0316]-[0317], e.g. “…thought leaders may be identified through his or her registration process, that is, the more information he or she gives during the registration process, the more likely he or she is a thought leader…”; e.g. per [0027] “a progressive registration process would be used to get user info (demographics).”);
iv. connection information associated with a number of connections of one or more users of the plurality of users of the at least one social network has with other users of said at least one social network (Lesandrini, see at least [0316]-[0317], applicant fails to stipulate any particular embodiment of “connection information” and therefore this reads on Lesandrini’s teachings); and
v. context information associated with subject matter that is preferred by one or more users of the plurality of users of the at least one social network (Lesandrini, see at least [0316]-[0317] e.g. “…users' comments in chat rooms and forums (in combination with other people's reactions to their comments) would identify these thought leaders ( a.k.a., influencers)…”);
vi. influence information associated with a level of influence associated with each user; (Lesandrini, see at least [0316]-[0317] e.g. “…identify these thought leaders (a.k.a., influencers)… users may be automatically tracked so that though leaders may be identified. For example, a computer program may be used to keep track of the number of times a user participate [influence information] in a web chat, number of times [influence information] he or she actually spoke on a chat, or participation [influence information] in other activities, etc. on the website. That is, by the frequency or time of his participation [influence information] (active or passive) on the web site…”);
(b) storing, by the first computer system in non-transitory computer-readable memory including one or more interaction databases operatively connected to the first computer system, the interaction information (Lesandrini, see at least [0027]-[0029] and [0316]-[0317] the database is used to provide participant information for Adinsights' research and “…the activities of A2C users may be automatically tracked so that thought leaders may be identified. For example, a computer program may be used to keep track of [i.e. store] the number of times a user participate in a web chat, number of times he or she actually spoke on a chat, or participation in other activities, etc. on the website….”);
 (c) receiving, by the first computer system from an advertiser computer system associated with a first advertiser, campaign target information […] (Lesandrini, see at least [0316]-[0317] and [0338]-[0341], teaching: e.g. “…All of the research products from Al will have the option of targeting a specific demographic-an extremely important feature for advertisers concerned only with the specific demographic they are targeting with their advertisements. Clients will be offered the ability to select their target from a pre-defined "menu" of demographics,… they can narrow down the Ago pool by selecting different variables such as age, sex, income, and region...”) 
Although Lesandrini teaches the above limitations, he may not explicitly teach all of the below recited nuanced features. For example, although as shown supra (e.g. at [0338]-[0341]) he teaches providing his clients with the ability to select their target from a pre-defined "menu" of demographics, by which they can narrow down the pool of targets by selecting different variables such as age, sex, income, and region, etc… Lesandrini may not explicitly teach that his campaign target criteria includes the particular features as recited below. However, regarding these features as claimed, Gross in view of Chao teach the below features, where Gross is directed towards logging and monitoring various pertinent data of trendsetters and trend predictors [Influencers] analogous to Lesandrini’s targeted Influencers, and Chao teaches budget information, also a campaign criteria, which an advertiser may specify, as well as calculating campaign cost, etc… as follows:
[(c) …, campaign target information] including at least:
i. product information associated with a first product to be advertised including product context information (Gross, see at least [0072] in conjunction with [0119]-[0120] teaching compilation of trend predictor’s [i.e. influencer] topics of interest and selection of items (be they music, products, services, or something else); see also [0084]-[0090] and Figs. 2B and 2C, regarding subscriber adoption tables and trendsetter [influencer] ratings tables showing “particular items that are available in the database. Each intersection of row and column identifies whether such person adopted [context information] (i.e., looked at, purchase, rented, queried, talked about, etc…) such item, and, if so, what score they achieved vis-à-vis a trendsetter [influencer] rating. This information is information associated with products adopted by trendsetters and trend predictors; as such this is information about products which an advertiser may wish to further advertise and/or incentivize a trendsetter to advertise on their behalf [i.e. a first product to be advertised including product context information].);
ii. target demographic information associated with at least one target demographic with respect to the first product (Gross, see also at least [0075]-[0090], teaching: “…useful information can also be gleaned from the trendsetter data, including their respective profiles, demographics, other related tastes and dislikes, etc. This information is extremely valuable from an advertising and marketing perspective, since many entities would like to interact and solicit feedback from such types of individuals…”; also see notes provided for supra for limitation (ii) regarding trendsetter relation to products [the first product])
iii. influence threshold information associated with a minimum influence level (Gross, see at least [0090]-[0097] teaching: e.g. “Thus, for example, for item #1, Persons A, C and F could be classified as trendsetters, if a threshold value of 3 [Influence threshold] is specified for the trendsetter score…”; see also at least [0118], and see at least Figs. 2B and 3C listing member trendsetter ratings [Influence threshold information]); and
iv. budget information associated with a budget of the campaign (Chao, see at least [0038], teaching: e.g. “Among the other types of campaign parameters that the campaign management system 12 may prompt the user 22 to specify are a campaign optimization objective (e.g., maximize total dollar return, maximize net dollar return, or maximize the recipient response rate), a monetary budget for the marketing campaign, and a maximum number of recipients of the marketing campaign.”);
(m) calculating, by the first computer system, an estimated campaign cost associated with a cost of the campaign over a period of time based on: i. a registration fee; and for the at least each user:  (1) an estimate of a total number of incentives to be sent to the respective user during the period of time, (2) an estimate of a total number of incentives accepted over the period of time; and (3) a total cost of incentives accepted; and 
(n) updating, by the first computer system, the campaign information when the estimated campaign cost exceeds a threshold (Chao, see at least Figs. 6 and 8 regarding “predicted campaign cost 158” [an estimated campaign cost] and at least [0060]-[0065], teaching e.g.: “…The graphical user interface 146 presents the user 22 with a set of cost parameter input fields 108-112. These parameters relate to the cost [estimated campaign cost] of rendering the marketing items and distributing the marketing items to the set of targeted recipients… The recipient selection module 74 selects recipients starting at the top of the list until either the budget runs out or the size of the mailing is reached…”; the “cost parameters” include “a campaign budget limit”, as well as a “Fixed printing cost per campaign” [a registration fee], a “Desired mailing size” [for at least each user: (1) an estimate of a total number of incentives to be sent to the respective user during the period of time], as well as a “past responsiveness rate” [for at least each user: (2) an estimate of a total number of incentives accepted over the period of time]; and a “Printing & mailing cost per item and Processing cost per respondent” [for at least each user: (3) a total cost of incentives accepted]. Chao’s “predicted campaign cost 158” is calculated based at least on the aforementioned parameters. If the budget [threshold] is estimated to be exceeded by the “predicted campaign cost”, then the “recipient selection module 74” stops selecting recipients; see also at least [0071]-[0074] e.g.: “…The feasibility engine 232 may include a built-in (i.e., default) hierarchy for automatically correcting budget infeasibilities…”

    PNG
    media_image1.png
    798
    785
    media_image1.png
    Greyscale

).
In view of these findings, the Examiner understands that Gross provides motivation to modify the known device/method of Lesandrini to collect the aforementioned data regarding trendsetters [Influencers] and Chao provides motivation to prompt the advertising user to specify a campaign budget and calculate a “predicted campaign cost” based on the aforementioned parameters, etc... 
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to try modifying Lesandrini’s method/device to collect and subsequently provide this collected information as part of Lesandrini’s already disclosed available targeting criteria and to additionally prompt the user to specify campaign budget as taught by Chao, e.g. as part of Lesandrini’s pre-defined "menu" already used to target narrow potential targeted Influencers, and subsequently calculate campaign cost and compare to budget in the manner also taught by Chao because according to MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649 and because according to MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try”. Examiner further notes: "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).
Furthermore, Lesandrini in view of Gross teaches the following:
(d) identifying, by the first computer system, at least one user of the users of the social network (Gross, see at least [0108]- [0120], teaching: e.g. “…The determination of the number of top trendsetters that are needed …(i.e., so called trend predictors [influencers]) can be determined… The trend predictors in some instances can serve as facilitators for introducing new popular material into a community, because they tend to lead [i.e. influence] the remainder of the community…”) to send a first incentive and a first condition associated with the first incentive based at least on the interaction information on the campaign target information (Gross, see at least [0127] teaching the purpose of identifying trendsetters and trend predictors may be for the following reason: “…In some instances it may be desirable for a first website operator to induce trendsetters, trend predictors, etc., to join a particular community. This can be done by free subscriptions, free services, free products, financial awards, or other similar incentives….”; examiner notes that statements of intended use – i.e. “to send…” do not patentably recite on the claims), wherein the step of identifying is based on:
i. matching context keywords, included in the context information associated with the at least one user in the interaction information, and product keywords included in the product context information included in the campaign target information (Gross, see at least Fig. 2B and 3C and at least [0084]-[0086] and [0132]-[0134] and [0199] e.g. “…the adoption prevalence of certain items (which could be keywords [product keywords] or phrases) can also be studied across a collection of websites to identify [match] the potential for new trends, or the demand for certain items… information is obtained from persons interacting with the website, either explicitly from user provided profiling information, product purchase information, etc., or implicitly such as by monitoring user interaction with such website. The latter includes, for example, analyzing key words [context keywords], queries, postings, web pages, etc. associated with the user's interaction...”); and
ii. matching the influence information, associated with the at least one user from the interaction information, and the influence threshold information from the campaign information (Gross, see at least Figs. 2B and 3C and at least [0084]-[0086], [0097] and [0118] e.g. “…For example, for person A, he/she has achieved a trendsetter score [influence information] of 5 [influence threshold information from campaign information] for item #1, a score of 4 for item #2, etc. …the thresholds for scores [influence information] and items ratings can be varied from the above, and are expected to be adjusted differently from case to case within the scope of the present invention. If desired, different ratings criteria could be used to identify a trendsetter at the item level as opposed to the category level or aggregate level…”);
(e) providing, by the first computer system to the advertiser computer system, identity information associated with the at least one user (Gross, see at least [0070], teaching: e.g. providing the “trendsetter data” to website operators and  “particular entities [advertisers] who may wish to see the acceptance rate of a particular new product/service. …This can assist in accurate and efficient planning for product advertising, manufacturing, shipping, administration, etc.”; per at least Figs. 2B and 2C and [0072], [0084]-[0085], and [0099]-[0107] trendsetter data includes identity information of each trendsetter; a trendsetter may be an influencer/trend-setter based on his ranking as discussed supra);
[…]
 (h) monitoring, by the first computer system, the at least one social network to confirm that the respective first condition associated with the first incentive has been met (Gross, see at least Fig. 2B and [0084]-[0086], teaching: e.g. The trendsetter matrix is compiled from ongoing loggings [i.e. monitoring] of user selections of items, and identifies whether [i.e. confirms] such person adopted [a condition associated with an incentive] (i.e., …talked about during an electronic data collection session [talking about an item may be a condition which the system incentivizes the influencer to complete]) such item, and, if so, what score they achieved vis-a-vis a trendsetter rating… An example of the usage of such types of matrices, in a related context of examining user ratings of items for a collaborative filtering algorithm, is discussed in an article by Melville et al. entitled "Content Boosted Collaborative Filtering" from the Proceedings of the SIGIR-2001 Workshop on Recommender Systems (New Orleans, La. September 2001) and which is incorporated by reference herein…”);
(i) calculating, by the first computer system, a total cost of the incentive, based at least on a combination of a first weight function of match of the at least one user to the product context information and a second weight function of the level of influence associated with the at least one user (Lesandrini teaches per [0324]-[0326], e.g.: “Thought Leaders [level of influence associated with the at least one user] would be compensated [total cost of the incentive; see para 0355 of Lesandrini] for moderating chat rooms… their purpose would be to engage other participants in conversation and dig deeper into issues that affect advertisers… Thought leaders would be asked and compensated to participate in scheduled forums… [product context information]”  and per [0355] : “…the value of the points offering [incentive] will increase substantially or other compensation will be provided…”; And Lesandrini, see at least [0316]-[0317], teaching: e.g. activities of system (A2C) users may be automatically tracked so that thought leaders (a.k.a., Influencers) may be identified. And see at least [0340] and [0410]; Therefore, the difference between the limitation and the teachings of Lesandrini is only that Lesandrini, although he compensates his user with an amount of points offerings [incentives] based on user being a Thought leader [level of influence associated with the user], or not, and based on amount of activity in which such Thought Leader may agree to engage, e.g. participating in surveys or moderating chat rooms to engage participants in advertised products and/or participating in forums regarding advertiser issues [product context information], Lesandrini may not explicitly state that his amount of compensation of points offering [incentive] is a weighted function of these two aforementioned variables. However, as weighted functions are well-known and within the level of one of ordinary skill in the art to implement, and Gross, e.g. per [0080] teaches “for example, the first 100 adopters may be given one weight, the second 100 adopters a lower weight, etc., so that multiple levels of trendsetters [influencers] could be established for an item….”, the examiner finds there is ample motivation to try calculating Lesandirini’s compensation based on a weighting scheme and therefore it would be obvious to a person of ordinary skill in the art at the time of the invention to have calculated Lesandrini’s value of points [total cost of incentive] allotted to Lesandrini’s user as compensation based on a weighted function of the two aforementioned variables discussed by Lesandrini – i.e. based on a weighted function of whether the user is a Thought Leader [level of influence], or not, and which activities such user agreed to engage in regarding the advertised product [product context information] because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.);
 (j) in the case where it is confirmed that the respective first condition has been met, generating, by the first computer system, payment information indicating a total cost of the incentive (Gross, in addition to citations noted above, see at least [0136] teaching: e.g. charge a subscription fee, or an additional fee, for the privilege of observing such activity; i.e. as noted supra “adoption” of an item by a trendsetter may be the condition associated with an incentive – e.g. per [0150] “…an e-commerce system can quickly identify such new user as a potential trendsetter. After such label is provided, a new user can be treated in accordance with such status for purposes of advertising, incentives, etc.”; also note Figs. 2B, 2C and [0070]-[0072], [0084]-[0085], and [0099]-[0107] trendsetter data includes activity of trendsetters, such as adoption of items, and includes identity information of each trendsetter and item they adopted as well as their ranking; a trendsetter may be a trend predictor [influencer] based on his ranking as discussed supra; e.g. [0112] in conjunction with [0120].);
 (k) and (L) sending, by the first computer system, the payment information to the advertiser computer system; and receiving, by the first computer system, payment of the total cost of providing the incentive based on the payment information (Gross, see at least [0136], teaching: e.g. “…because of the inherent value associated with understanding early adopter behavior, an e-commerce site may charge a subscription fee, or an additional fee, for the privilege of observing such activity…”; charging a fee implies sending and receiving payment – i.e. receiving payment from an advertiser for providing opportunity to market/advertise a product to a potential trendsetter who performed an “activity”, such as adopting the advertised product, e.g. as noted supra in view of [0084]-[0086] i.e. charging fee after “…identifying whether such person adopted (i.e., …talked about during an electronic data collection session) such item…”; Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to try sending a bill [payment information] and receiving the fee [payment of the total cost] from the advertiser for the cost of providing the incentive, as noted supra e.g. at [0150], to a trendsetter, because according to MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649 and/or because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try”); 
Therefore, the Examiner understands that the limitations in question are merely applying the aforementioned known techniques of Gross which are applicable to a known base device/method of Lesandrini (who already teaches providing points [incentives] to Thought Leaders [Influencers] to promote advertisement products  to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Gross to the device/method of Lesandrini because Lesandrini and Gross are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
	Furthermore, although Lesandrini has been shown to teach (e.g. see at least [0223]-[0224]) incentivizing Influencers to perform desired actions, e.g.: “How will A2C Persuade [incentivize] Them?  A points-based reward system will provide incentives to users. Points are awarded for …rating commercials, promoting the site to friends and family, and for participation in surveys and focus groups through Al, etc…”, and Gross has similarly been shown (e.g. per at least [0127]) to teach that it is desirable to incentivize trendsetters and trend predictors [Influencers] to perform tasks, such as join a particular online community, neither Lesandrini nor Gross may explicitly teach the following nuanced features of sending such incentives to the targeted influencers and receiving notifications as claimed. However, regarding these features, Lesandini/Gross in view of Jentoft teaches the following:
(f) sending, by the first computer system to a first user device associated with the at least one user, the first incentive and the first condition (Jentoft, see at least [0020]-[0024]; the user is provided with an offer of receiving a financial incentive if user completes a particular task on particular website; task may be any task. Offer may be received via telephone, computer, email, and other devices.);
(g) receiving, by the first computer system from the first user device, a notification that the first incentive has been accepted (Jentoft, see at least [0020]-[0024]; Examiner notes that Applicant fails to stipulate any particular embodiment of his “notification” and therefore this reads on Jentoft’s teachings; e.g. Applicant’s notification that user has accepted reads on Jentoft’s monitoring that user has completed the incentivized offer as per [0020]-[0024]; receiving a notice via monitoring that the user has completed the offer is at least an implicit notification that user accepted the offer by virtue of user’s decision to complete the offer.);
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Jentoft which are applicable to a known base device/method of Lesandrini/Gross to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Jentoft to the device/method of Lesandrini/Gross in order to realize Lesandrini/Gross would benefit by similarly providing their offers and receiving notification that such offer [incentive] has been accepted, per Jentoft’s techniques, because Lesandrini/Gross and Jentoft are all analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 110: (Previously Presented)
Lesandrini/Gross/Chao/Jentoft teaches the limitations upon which these claims depend. Furthermore, Lesandrini teaches the following: The method of claim 109, wherein the context information includes web site information associated with one or more web sites that each user visits frequently (Lesandrini, see at least [0317]-[0318])

Claim 111: (Previously Presented)
Lesandrini/Gross/Chao/Jentoft teaches the limitations upon which these claims depend. Furthermore, Lesandrini teaches the following: The method of claim 109, wherein the context information includes web site information associated with one or more web sites that each user visited last (Lesandrini, see at least [0317]-[0318])

Claim 115: (Previously Presented)
Lesandrini/Gross/Chao/Jentoft teaches the limitations upon which these claims depend. Furthermore, Lesandrini teaches the following: The method of claim 109, wherein the interaction information further includes review information associated with at least one of product and service reviews previously provided by each user (Lesandrini, see at least [0317]-[0318])

Claim 116: (Previously Presented)
Lesandrini/Gross/Chao/Jentoft teaches the limitations upon which these claims depend. Furthermore, Lesandrini teaches the following: The method of claim 115, wherein the review information includes response information associated with one or more responses of other users to the reviews previously provided by each user. (Lesandrini, see at least [0317]-[0318])

Claim 117: (Previously Presented)
Lesandrini/Gross/Chao/Jentoft teaches the limitations upon which these claims depend. Furthermore, Lesandrini teaches the following: The method of claim 116, wherein the response information includes inquiry information associated with one or more questions presented by other users to the reviews previously provided by each user. (Lesandrini, see at least [0317]-[0318])

Claim 121: (Previously Presented)
Lesandrini teaches the limitations upon which these claims depend. Furthermore, Lesandrini teaches the following: The method of claim 109, wherein the campaign target information includes category information associated with a target category associated with the first product (Gross, see at least [0091] and Fig. 2B) 
Therefore, the Examiner understands that the limitations in question are merely applying the aforementioned known techniques of Gross which are applicable to a known base device/method of Lesandrini to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Gross to the device/method of Lesandrini because Lesandrini and Gross are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Claim 123: (Previously Presented)
Lesandrini/Gross/Chao/Jentoft teaches the limitations upon which these claims depend. Furthermore, Lesandrini in view of Gross teaches the following: The method of claim 109, wherein the monitoring step (h) includes monitoring the at least one social network to confirm that the first user recommended the first product (Gross, see at least [0124], teaching: e.g. “…a content service provider may simply use the trendsetters or trend predictors for providing recommendations for items…”)
Therefore, the Examiner understands that the limitations in question are merely applying the aforementioned known techniques of Gross which are applicable to a known base device/method of Lesandrini to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Gross to the device/method of Lesandrini because Lesandrini and Gross are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Claim 124: (Previously Presented)
Lesandrini/Gross/Chao/Jentoft teaches the limitations upon which these claims depend. Furthermore, Lesandrini in view of Gross teaches the following: The method of claim 109, wherein the monitoring step (h) includes monitoring the at least one social network to confirm that the first user provided a review of the first product. (Gross, see at least [0060]-[0063], teaching: e.g. “… including content categories they review, websites they visit, and interface customizations that they use…”)
Therefore, the Examiner understands that the limitations in question are merely applying the aforementioned known techniques of Gross which are applicable to a known base device/method of Lesandrini to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Gross to the device/method of Lesandrini because Lesandrini and Gross are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 128: (previously presented)
Lesandrini/Gross/Chao/Jentoft teaches the limitations upon which these claims depend. Furthermore, Lesandrini in view of Gross teaches the following: The method of claim 109, further comprising: (m) updating, by the first computer system, the interaction information. (Gross, see at least [0152], teaching: e.g. “…the initial rating could then be updated later as the user performs actual adoptions. Consequently, as part of a demographic profile, a user may have a trendsetter identification or status field which includes an adjustable value representing a numerical trendsetter rating, and a separate field which indicates whether such rating is tentative or not...”)
Therefore, the Examiner understands that the limitations in question are merely applying the aforementioned known techniques of Gross which are applicable to a known base device/method of Lesandrini to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Gross to the device/method of Lesandrini because Lesandrini and Gross are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 129: (previously presented)
Lesandrini/Gross/Chao/Jentoft teach the limitations upon which these claims depend. Furthermore, regarding the following features, the Examiner understands that these features are simply repetition of steps already recited in independent claim 109 albeit on updated information and therefore Lesandrini/Gross/Chao/Jentoft teach the following features similarly as shown supra for claim 109:
The method of claim 128, further comprising:
(n) accessing the updated interaction information ();
(o) receiving, by the first computer system from the advertiser computer system associated with the first advertiser, second campaign target information including at least:
i. second product information associated with a second product to be advertised;
ii. second target demographic information associated with at least one second target demographic with respect to the second product;
iii. second influence threshold information associated with a second minimum influence level; and
iv. second budget information associated with a second budget of a second
campaign;
(p) identifying, by the first computer system, at least one second user of the users listed on the list of influencers to send a second incentive and a second condition associated with the second incentive based on at least the second campaign target information;
(q) providing, by the first computer system to the advertiser computer system, second identity information associated with the at least one second user,
(r) monitoring, by the first computer system, the social network to confirm that the respective second condition associated with the second incentive has been met ;
(s) in the case where it is confirmed that the respective second condition associated with the second incentive has been met, generating, by the first computer system, second payment information indicating a second total cost; and
(t) receiving, by the first computer system from the advertiser computer system, payment
of the second total cost.
Therefore, the Examiner finds that the steps, as claimed, would have been obvious to a person of ordinary skill in the art at the time of the invention to perform in view of the teachings of Lesandrini/Gross/Chao/Jentoft as already shown supra for claim 109 because according to MPEP 2144.04 (V)(D) – Making adjustable is obvious and per MPEP 2144.04 (VI)(B) – Duplication is obvious, and per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art (e.g. Gross’ teaching of updating Influencer ratings and demographic profile) that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit (e.g. adjust to duplicate steps with updated information) and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.

Claim 135: (new)
Lesandrini/Gross/Chao/Jentoft teach the limitations upon which these claims depend. Furthermore, regarding the following features, Lesandrini teaches the following: The method of claim 109, wherein the level of influence associated with the at least one user is based at least on a determination of a trust level associated with the at least one user based at least on levels of trust flowing to the at least one user from other members of the at least one social network associated with the at least one user (Lesandrini, see at least [0037], teaching, e.g.: “User information for the plurality of users of the community web site are gathered. Thought leaders among the plurality of users of the community web site are then identified… ”, where per [0316]: “…The present inventors have realized that all opinions are not equal. There are individuals considered to be thought leaders. A thought leader is defined as a person who shares his opinion about a brand, an advertisement, a product, a service, or an experience with others. Not only does this extroverted person share his opinions, other seek out [trust] his opinion, and he is considered an influencer who can affect purchase decisions and brand reputation…”).


Claims 112-114 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lesandrini in view of Gross in view of Chao in view of Jentoft further in view of Wan (US 20050209868 A1, hereinafter, “Wan”).

Claim 112: (Previously Presented)
Although Lesandrini/Gross/Chao/Jentoft teaches the limitations upon which these claims depend, and teach interaction information they may not explicitly teach such interaction information includes the nuanced features as recited below. However, Lesandrini in view of Wan teaches the following: The method of claim 109, wherein the interaction information further includes geographic location information associated with a geographic location of each user. (Wan, see at least [0012]-[0014] and [0055]) Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Wan which is applicable to a known base device/method of Lesandrini/Gross/Chao/Jentoft to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Wan to the device/method of Lesandrini/Gross/Chao/Jentoft because Lesandrini/Gross/Chao/Jentoft and Wan are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 113: (Previously Presented)
Although Lesandrini/Gross/Chao/Jentoft teaches the limitations upon which these claims depend, and teach interaction information they may not explicitly teach such interaction information includes the nuanced features as recited below. However, Lesandrini in view of Wan teaches the following: The method of claim 109, where the geographic location information is associated with a present geographic location of each user (Wan, see at least [0012]-[0014] and [0055]) Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Wan which is applicable to a known base device/method of Lesandrini/Gross/Chao/Jentoft to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Wan to the device/method of Lesandrini/Gross/Chao/Jentoft because Lesandrini/Gross/Chao/Jentoft and Wan are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 114: (Previously Presented)
Although Lesandrini/Gross/Chao/Jentoft teaches the limitations upon which these claims depend, and teach interaction information they may not explicitly teach such interaction information includes the nuanced features as recited below. However, Lesandrini in view of Wan teaches the following: The method of claim 113, wherein the geographic location information is associated with one or more prior locations of each user (Wan, see at least [0012]-[0014] and [0055]) Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Wan which is applicable to a known base device/method of Lesandrini/Gross/Chao/Jentoft to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Wan to the device/method of Lesandrini/Gross/Chao/Jentoft because Lesandrini/Gross/Chao/Jentoft and Wan are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 118, 120, 122, 126 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lesandrini in view of Gross in view of Chao in view of Jentoft further in view of Diamond (US 20060161474 A1, hereinafter, “Diamond”).

Claim 118: (Previously Presented)
Although Lesandrini/Gross/Chao/Jentoft teaches the limitations upon which these claims depend, and teach interaction information they may not explicitly teach such interaction information includes the nuanced features as recited below. However, Lesandrini in view of Diamond teaches the following: The method of claim 109, wherein the interaction information further includes prior payment information associated with prior incentives sent to each user and an indication of whether each prior incentive was accepted by each user. (Diamond, see at least [0186]-[0189], e.g.: “…computer determines information, such as incentive offers, …outstanding incentive offers, redeemed incentive offers, totals of redemptions of incentive offers, and mechanisms for redeeming or renewing outstanding incentive offers, etc…”) Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Diamond which is applicable to a known base device/method of Lesandrini/Gross/Chao/Jentoft to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Diamond to the device/method of Lesandrini/Gross/Chao/Jentoft because Lesandrini/Gross/Chao/Jentoft and Diamond are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 120: (Previously Presented)
Although Lesandrini/Gross/Chao/Jentoft teaches the limitations upon which these claims depend, and teach campaign target information they may not explicitly teach such target information includes the nuanced features as recited below. However, Lesandrini in view of Diamond teaches the following: The method of claim 109, wherein the campaign target information includes target geographic information associated with a target geographical location. (Diamond, see at least [0186]-[0189]) Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Diamond which is applicable to a known base device/method of Lesandrini/Gross/Chao/Jentoft to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Diamond to the device/method of Lesandrini/Gross/Chao/Jentoft because Lesandrini/Gross/Chao/Jentoft and Diamond are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 122: (previously presented)
Although Lesandrini/Gross/Chao/Jentoft teaches the limitations upon which these claims depend, and teach campaign target information they may not explicitly teach such target information includes the nuanced features as recited below. However, Lesandrini in view of Diamond teaches the following: The method of claim 109, wherein the campaign target information includes prior payment information associated with prior payments made to one or more user on [a] list of influencers (Diamond, see at least [0186]-[0189]; e.g.: “The specified communications or incentive offer criteria data may include… transaction data… prior purchase of specified items in a specified period of time at a specified time prior to current time… frequency of purchases of items, of items in categories, or of specific items as determined from data stored in the database, etc…”; Obvious via substitution that Diamond’s specific items and/or categories of items may be items sold by Lesandrini’s “thought leaders (a.k.a Influencers)”; i.e. Influencer is a category and products/items sold or recommended by such Influencers may naturally be categorized as such. Note Lesandrini, see at least [0316]-[0317], teaching: e.g. activities of system (A2C) users may be automatically tracked so that thought leaders (a.k.a., Influencers) may be identified. And per [0340] and [0410] an Influencer may be a seller and an activity of an Influencer then may be a “Sale call” or a “sale”) Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Diamond which is applicable to a known base device/method of Lesandrini/Gross/Chao/Jentoft, via substitution, to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Diamond to the device/method of Lesandrini/Gross/Chao/Jentoft because Lesandrini/Gross/Chao/Jentoft and Diamond are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious and because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.

Claim 126: (Previously Presented)
Although Lesandrini/Gross/Chao/Jentoft teaches the limitations upon which these claims depend, and teach campaign target information they may not explicitly teach such target information includes the nuanced features as recited below. However, Lesandrini in view of Diamond teaches the following: The method of claim 109, wherein the step of receiving the payment is performed by at least one payment credit system operatively connected to the first computer system. (Diamond, see at least Fig. 5 and [0079]) Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Diamond which is applicable to a known base device/method of Lesandrini/Gross/Chao/Jentoft to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Diamond to the device/method of Lesandrini/Gross/Chao/Jentoft because Lesandrini/Gross/Chao/Jentoft and Diamond are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 119 and 127 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lesandrini in view of Gross in view of Chao in view of Jentoft further in view of Applicant Admitted Prior Art.

Claim 119: (previously presented)
Although Lesandrini/Gross/Chao/Jentoft teaches the limitations upon which these claims depend, and teach interaction information they may not explicitly teach such interaction information includes the nuanced features as recited below. However, Lesandrini in view of Applicant Admitted Prior Art teaches the following: The method of claim 109, further comprising, after step (c), screening, by the first computer system, the list of influencers to remove influencers who are unavailable. (Applicant Admitted Prior Art: it was old and well known at the time of the invention for a hiring manager to check the availability of potential candidates who are capable of performing specified work – e.g. residential home contractors may be solicited to determine their availability to complete a remodel project before entering into any serious negotiations or discussions regarding specified work) In view of these findings, the Examiner finds that it would have been obvious to a person of ordinary skill in the art at the time of the invention to try screening Gross’ list of Influencers by availability – i.e. remove from this list of Influencers, those who are unavailable to act in the capacity desired because per MPEP 2143(I) (C) Use of known technique to improve similar devices (methods, or products) in the same way is obvious. Additionally, Examiner notes that rigid preventative rules that deny factfinders recourse to common sense are neither necessary under our case law nor consistent with it.  KSR Int'l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007). Furthermore, if a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability. Moreover, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill.  KSR Int'l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007).

Claim 127: (Previously Presented)
Although Lesandrini/Gross/Chao/Jentoft teaches the limitations upon which these claims depend, and teach interaction information they may not explicitly teach such interaction information includes the nuanced features as recited below. However, Lesandrini/Gross in view of Applicant Admitted Prior art teaches the following: The method of claim 109, wherein the step of receiving payment includes receiving, by the first computer system from a third-party computer system, the payment on behalf of the advertiser computer system (Applicant Admitted Prior Art: PayPal [a third party money transfer company] was old and well known at the time of the invention) In view of these findings, the Examiner finds that it would have been obvious to a person of ordinary skill in the art at the time of the invention to try receiving Lesandrini/Gross’ disclosed payment/fee, for incentivizing an Influencer, from a third-party computer system, the payment on behalf of the advertiser computer system because per MPEP 2143(I) (C) Use of known technique to improve similar devices (methods, or products)
in the same way is obvious. Additionally, Examiner notes that rigid preventative rules that deny factfinders recourse to common sense are neither necessary under our case law nor consistent with it.  KSR Int'l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007). Furthermore, if a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability. Moreover, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill.  KSR Int'l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007).

Claims 130, 131, 132 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lesandrini in view of Gross in view of Chao in view of Jentoft further in view of Official Notice.

Claim 130: (New)
Although Lesandrini/Gross/Chao/Jentoft teaches the limitations upon which these claims depend, and Lesandrini/Gross both teach identification of Though Leaders / Trendsetters, and Gross teaches, e.g. per [0080] “for example, the first 100 adopters may be given one weight, the second 100 adopters a lower weight, etc., so that multiple levels of trendsetters [influencers] could be established for an item….”, they may not explicitly teach the nuanced features as recited below. However, Lesandrini/Gross in view of Official Notice teaches the following: The method of claim 109, wherein the first weight function and the second weight function are non-linear weight functions. (Examiner takes Official Notice of the following facts: non-linear weight functions/models as well as techniques for solving for the weights of such non-linear functions/models which best fit such functions/models to observed data were well-known at the time of the invention. For example, Open Source statistical software is readily available (e.g. https://cran.r-project.org/web/packages/BB/vignettes/BBvignetteJSS.pdf) as An R Package for Solving a Large System of Nonlinear Equations and for Optimizing a High-Dimensional Nonlinear Objective Function (i.e. non-linear weight function). Furthermore, the Examiner points out that regular (i.e. non-weighted) nonlinear least squares algorithms, were understood by a person of ordinary skill in the art at the time of the invention, to be appropriate to determine fit of a proposed model to observed data when measurement errors of such data all have the same variance. However, when that assumption is not true (as would be expected for measuring the two different types of variables pertaining to the applicant’s claims as recited herein), it would be appropriate to use a weighted fit – i.e. wherein the first weight function and the second weight function are non-linear weight functions.)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique which is applicable to a known base device/method of Lesandrini/Gross (who already teach, as shown supra: calculating, by the first computer system, a total cost of the incentive, based at least on a combination of a first weight function of match of the at least one user to the product context information and a second weight function of the level of influence associated with the at least one user) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply this known technique to the device/method of Lesandrini because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 131: (New)
Although Lesandrini/Gross/Chao/Jentoft teaches the limitations upon which these claims depend, and Lesandrini teaches, e.g. per [0401] that user behavior is tracked, such as when A2C members add comments, take polls, etc… Lesandrini may not explicitly attribute gradations of levels of his Thought Leaders [Influencers] to the behavior he tracks. However, Lesandrini/Gross in view of Official Notice teaches the following: The method of claim 109, wherein the level of influence associated with the at least one user is based at least on monitoring, by the first computer system, of spread of a comment of the at least one user on the at least one social network (Examiner takes Official Notice of the following facts: It was old and well-known at the time of the invention that the more widely a manuscript spreads, the more influential the author(s) of the manuscript are generally deemed. For example, the most widely read book(s) in the world are biblical texts and the authors have been credited with much higher level of influence on society as a whole than say a local newspaper writer whose comments, articles, and opinions are not shared to a wide audience.) 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique which is applicable to a known base device/method of Lesandrini/Gross (who already teach, as shown supra: tracking user behavior, including comments, within a social network context) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply this known technique to the device/method of Lesandrini to assign a user as a Thought Leader (a level of influence) based on tracking how widely the user’s comments are read/spread/shared because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 132: (New)
Although Lesandrini/Gross/Chao/Jentoft teaches the limitations upon which these claims depend, and Lesandrini teaches, e.g. per [0401] that user behavior is tracked, and per [0483] that users may vote, Lesandrini may not explicitly attribute gradations of levels of his Thought Leaders [Influencers] to the user votes. However, Lesandrini/Gross in view of Official Notice teaches the following: The method of claim 109, wherein the level of influence associated with the at least one user is based at least on voting on the at least one social network as to an opinion of the at least one user. (Examiner takes Official Notice of the following facts: It was old and well-known at the time of the invention that the number of user votes for a first user correlates with the first user’s influence on the others. For example, local, state, and federal elections all involve voting; where the person with the most votes is deemed as more influential on the voting body than users garnering fewer votes.) 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique which is applicable to a known base device/method of Lesandrini/Gross (who already teach, as shown supra: tracking user behavior, including comments and votes within a social network context) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply this known technique to the device/method of Lesandrini to assign a user as a Thought Leader (a level of influence) based on votes because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Response to Arguments
Applicant amended claim 109 and canceled claims 133 and 134 on 10/12/2022.  Applicant's arguments (hereinafter, “Remarks”) also filed 10/12/2022 have been fully considered but are respectfully not convincing as detailed below.
Regarding the 35 USC 103 prior art rejection (Remarks, pgs. 12-15), the Examiner respectfully does not find the arguments convincing. Applicant asserts, e.g. (Remarks, pgs. 13) the prior art fails to teach the new feature of (m) calculating, by the first computer system, an estimated campaign cost associated with a cost of the campaign over a period of time based on: i. a registration fee; and for the at least each user:  (1) an estimate of a total number of incentives to be sent to the respective user during the period of time, (2) an estimate of a total number of incentives accepted over the period of time; and (3) a total cost of incentives accepted; and  (n) updating, by the first computer system, the campaign information when the estimated campaign cost exceeds a threshold. 
Respectfully, the Examiner disagrees because as shown in the rejection above and hereinbelow for ease of reference, the prior art of Chao, in view of the already disclosed teachings of Lesandrini/Gross teaches these features. See at least Figs. 6 and 8 of Chao regarding “predicted campaign cost 158” [an estimated campaign cost] and at least [0060]-[0065], teaching e.g.: “…The graphical user interface 146 presents the user 22 with a set of cost parameter input fields 108-112. These parameters relate to the cost [estimated campaign cost] of rendering the marketing items and distributing the marketing items to the set of targeted recipients… The recipient selection module 74 selects recipients starting at the top of the list until either the budget runs out or the size of the mailing is reached…”; the “cost parameters” include “a campaign budget limit”, as well as a “Fixed printing cost per campaign” [a registration fee], a “Desired mailing size” [for at least each user: (1) an estimate of a total number of incentives to be sent to the respective user during the period of time], as well as a “past responsiveness rate” [for at least each user: (2) an estimate of a total number of incentives accepted over the period of time]; and a “Printing & mailing cost per item and Processing cost per respondent” [for at least each user: (3) a total cost of incentives accepted]. Chao’s “predicted campaign cost 158” is calculated based at least on the aforementioned parameters. If the budget [threshold] is estimated to be exceeded by the “predicted campaign cost”, then the “recipient selection module 74” stops selecting recipients; see also at least [0071]-[0074] e.g.: “…The feasibility engine 232 may include a built-in (i.e., default) hierarchy for automatically correcting budget infeasibilities…”

    PNG
    media_image1.png
    798
    785
    media_image1.png
    Greyscale

).
In view of these findings, as noted in the rejection provided supra, the Examiner understands that… “Chao provides motivation to prompt the advertising user to specify a campaign budget and calculate a “predicted campaign cost” based on the aforementioned parameters, etc... “
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to try modifying Lesandrini’s method/device to collect and subsequently provide this collected information as part of Lesandrini’s already disclosed available targeting criteria and to additionally prompt the user to specify campaign budget as taught by Chao, e.g. as part of Lesandrini’s pre-defined "menu" already used to target narrow potential targeted Influencers, and subsequently calculate campaign cost and compare to budget in the manner also taught by Chao because according to MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649 and because according to MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try”. Examiner further notes: "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).
Therefore, for at least these reasons, the applicant’s arguments are not convincing and the rejections are maintained.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622